By the Court.
The only point argued by the defendant is that his request for instructions to the effect that the plaintiff was not entitled to recover for use of an automobile ought to have been granted. The testimony of the plaintiff was categorical to the effect that as a part of arrangements for the employment of the plaintiff by the defendant the former should use his own automobile in connection with the business of the defendant and was to be compensated therefor in a reasonable amount, and that in accordance with those arrangements the plaintiff used his automobile for a considerable period of time. The evidence was conflicting whether this was the actual agreement made between the parties and whether it was modified by subsequent arrangements between them. Without summarizing the testimony further it is plain from the entire record that whether the plaintiff was entitled to recover for the use of his automobile was a question of fact and could not rightly have been ruled as matter of law.

Exceptions overruled.